DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/15/2022 has been entered.
 
Response to Arguments
Rejection Under 101
Applicant's arguments filed 08/15/2022 have been fully considered. Applicant argues that:
The claims are not directed toward an abstract idea because they do not recite a mathematical concept, method of organizing human activity, or a mental process. In response to Applicant’s argument, the recited claim limitations amount to certain methods of organizing human activity because the limitations amount to organizing information to assist a user in analyte control. See the updated rejection in light of the amendments for further clarification.
The claims recite a practical application by reciting an improvement in technology. In response to Applicant’s argument, as discussed in the updated rejection, the additional elements amount to no more than mere instructions to apply an exception. There additional elements are recited at a high level of generality (i.e., a user interface, a computer readable medium, etc. ) such that it amounts to no more than mere instructions to applying the exception using generic computer components. See the updated rejection in light of the amendments for further clarification.
The claims recite an inventive concept that amounts to significantly more than an abstract idea. In response to Applicant’s argument, as discussed in MPEP 2106.05(I), and inventive concept is found where the elements or combination of elements recited in the claim, in addition to the judicial exception, is sufficient to ensure the claim as a whole amounts to significantly more than the judicial exception. Applicant does not provide adequate evidence or technical reasoning for the claims reciting an inventive concept beyond their conclusory statements. The solution provided here has not been described or claimed as anything more than a generic use of existing technology based on conventional functions of a computer. The additional elements are nothing more than mere instruction to implement the abstract idea using a computer and/or insignificant extra-solution activity, neither of which can be an inventive concept. See MPEP 20106.05(f)-(g). Thus, there is no inventive concept to render the claims patent eligible under 35 USC 101. See the updated rejection for further clarification.
Rejection Under 103
Applicant's arguments filed 08/15/2022 have been fully considered. Applicant argues that the prior art does not teach the amended claims. Applicant’s arguments appear to be directed toward the amendments and are therefore moot. After further consideration, O’Hair discloses identifying the correlative parameters and Petisce teaches wherein the user has a first level of control over the correlative parameter and one or more levels of control over remaining one or more of the plurality of system parameters, wherein the identifying is based on the first level of control being higher than the one or more levels of control. The combination of these references and in view of Cobelli teach Applicant’s claimed invention. See the updated rejection for further clarification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4, 8, 11-15, 20, 24, 28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1 of the Alice/Mayo Test 
Claims 1, 4, 8, 11-15, 20 are drawn to a non-transitory computer-readable medium for operating and tuning a decision-support application for monitoring analytes, which is within the four statutory categories (i.e. manufacture). Claim 24 is drawn to a method for operating and tuning a decision-support application for monitoring analytes, which is within the four statutory categories (i.e. process). Claim 28 is drawn to a computer system for operating and tuning a decision-support application for monitoring analytes, which is within the four statutory categories (i.e. machine). 
Step 2A of the Alice/Mayo Test - Prong One 
The independent claims recite an abstract idea. For example, claim 1 (and substantially similar with independent claim 24, 28) recites: 
A non-transitory computer-readable medium, containing instructions for causing a computing system to perform a method of operating and tuning to adapting a decision-support application for analyte control for a user, the method comprising:
identifying a correlative parameter from a plurality of system parameters of a system model, wherein the user has a first level of control over the correlative parameter  and one or more levels of control over remaining one or more plurality of system parameters, wherein the identifying is based on the first level of control being higher than the one or more levels of control;
determining one or more data inputs associated with the correlative parameter; and
modifying a format of an input user interface supported by the decision-support application, based on the one or more data inputs associated with the correlative parameter.
These underlined elements recite an abstract idea that can be categorized, under its broadest reasonable interpretation, to cover the management of personal behaviors and interaction but for the recitation of generic computer components. For example, but for the non-transitory computer-readable medium, containing instructions for causing a computing system, application, interface, and system model, the determining inputs and adjusting the decision-support input section based on the input associated with the parameter for use in making decisions, in the context of this claim encompasses an automation of organizing medical information to assist a person in decision analysis for monitoring analytes. If a claim limitation, under its broadest reasonable interpretation, covers management of personal behavior but for the recitation of generic computer components, then the limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See MPEP § 2106.04(a).
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 4, 8, 11-15, 20 reciting particular aspects of parameter information to adjust decision support for analyzing analyte data). 
Step 2A of the Alice/Mayo Test - Prong Two 
The independent claim 1 (and substantially similar with independent claim 24, 28) recites: 
A non-transitory computer-readable medium, containing instructions for causing a computing system to perform (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) a method of operating and tuning to adapting a decision-support application (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) for analyte control for a user, the method comprising:
identifying a correlative parameter from a plurality of system parameters of a system model, wherein the user has a first level of control over the correlative parameter  and one or more levels of control over remaining one or more plurality of system parameters, wherein the identifying is based on the first level of control being higher than the one or more levels of control;
determining one or more data inputs associated with the correlative parameter; and
modifying a format of an input user interface supported by the decision-support application (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)), based on the one or more data inputs associated with the correlative parameter.
The judicial exception is not integrated into a practical application. In particular, the additional elements, in bold, do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations, which: 
amount to mere instructions to apply an exception (such as recitations of the non-transitory computer-readable medium, containing instructions for causing a computing system, system model, and interface, memory comprising executable instructions (claim 28), a processor (claim 28), thereby invoking computers as a tool to perform the abstract idea, see applicant’s specification [0021], [0098], [0279], [0473], [0488], see MPEP 2106.05(f))
generally link the abstract idea to a particular technological environment or field of use (such as steps performed by generic computer structure to for decision support in analyte monitoring, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 4, 8, 11-15, 20 recite additional limitations which amount to invoking computers as a tool to perform the abstract idea, e.g., claim 11 recites a cloud based database, which is recitation of generic computer components to implement the abstract idea thereon; and claims 4, 8, 11-15, 20 additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Step 2B of the Alice/Mayo Test for Claims 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as  using the non-transitory computer-readable medium, containing instructions for causing a computing environment, system model, and interface, memory comprising executable instructions (claim 28), a processor (claim 28), e.g., Applicant’s spec describes the computer system consistent with it being well-understood, routine, and conventional because it describes in a manner that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such elements to satisfy 112a.  (See Applicant’s Spec. [0021], [0098], [0279], [0473], [0488], see also O’Hair (June 2013 “Personalized Diabetes Management”), in view of Petisce et al. (US 2014/0379273), in view of Cobelli et al. (US 2014/0118138)); using a processor coupled with a memory database to perform the steps, e.g., merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions, Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea and are generally linking the abstract idea to a particular field of environment. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Therefore, the claims are not patent eligible, and are rejected under 35 U.S.C. § 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8, 11-15, 20, 24, 28 are rejected under 35 U.S.C. 103 as being unpatentable over O’Hair (June 2013 “Personalized Diabetes Management”), in view of Petisce et al. (US 2014/0379273), in view of Cobelli et al. (US 2014/0118138).
Regarding claim 1, O’Hair discloses a method of operating and tuning or adapting a decision-support application for analyte control for a user, (O’Hair pg. 27 discloses a preference learning process to make decisions; pg. 99 discloses the system to be an application for managing a user’s blood glucose levels) the method comprising:  
identifying a correlative parameter from a plurality of system parameters of a system model, (O’Hair pg. 99 discloses the user entering their personal statistics and preferences, such as their goals for managing blood glucose levels, managing their weight, or both; pg. 100 discloses they can also enter food preferences on the food restriction page which will influence output displays later in the system; pg. 100 also discloses a food questionnaire that will ask questions at breakfast, lunch, and dinner to collect data and generate feedback for the user for the rest of the week {food/meals is construed to be the identified correlative parameter based on the user’s desire to manage their glucose levels or weight} pg. 61 discloses looking at food consumed, exercises performed, and even drugs taken by the user – all of these can affect the user’s blood glucose levels {these parameters are construed to be some from the plurality of system parameters}; pg. 62 discloses the relationship between food and blood glucose levels by determining the glycemic index of a food; pg. 71 discloses that to determine the correct nutritional requirements for the person, their weight, height, age, and gender are considered {construed as additional system parameters}) 
modifying a format of an input user interface supported by the decision-support application based on the one or more data inputs associated with the correlative parameter (O’Hair pg. 100 discloses the user answering 10 questions for breakfast, 15 questions for lunch, and 20 questions for dinner; pg. 45 discloses that since the survey is adaptive, the questions are dependent on the answers to the previous questions) 
O’Hair does not appear to explicitly disclose wherein the user has a first level of control over the correlative parameter and one or more levels of control over remaining one or more of the plurality of system parameters, wherein the identifying is based on the first level of control being higher than the one or more levels of control. However, Petisce teaches it is old and well-known in the art of healthcare data tracking and condition monitoring wherein:
wherein the user has a first level of control over the correlative parameter and one or more levels of control over remaining one or more of the plurality of system parameters, wherein the identifying is based on the first level of control being higher than the one or more levels of control (Petisce [0067] teaches the user data to be considered, for the system that looks for patterns (see [0065]), includes, but is not limited to: [0068] Age [0069] Weight [0070] Carbohydrates ingested and Meal times [0071] Exercise/activity level [0073] Insulin or other medication or substance delivery profile [0074] Environmental conditions impacting user {How much and when a person eats or exercises is construed as user control over a correlative parameter (where correlative parameter is taught above), and is construed as the first level of control over the parameter. Age is a parameter over which a user has a lower level of control} [0122] teaches looking at the data in order to manage the user’s physiological condition and can generate a message for the user (e.g., "You seem to be having highs close to X Y days/nights this week" where X is a meal-time such as breakfast, lunch or dinner {the most pertinent piece of the puzzle regarding the user’s condition is the user’s meals and when they are consuming them, which is the first level of control and therefore construed to be of more importance than age})
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data tracking and condition monitoring, before the effective filing date of the claimed invention, to modify the decision support application of O’Hair to incorporate wherein the user has a first level of control over the correlative parameter and one or more levels of control over remaining one or more of the plurality of system parameters, wherein the identifying is based on the first level of control being higher than the one or more levels of control as taught by Petisce. Selecting the parameter with the highest effect on the use’s blood glucose levels allows for more effective data analysis that is easier for the user to interpret in order to correct their actions that may be impacting their condition. See Petisce [0006]-[0007].
O’Hair-Petisce does not appear to explicitly teach a non-transitory computer-readable medium, containing instructions for causing a computing environment to perform the invention, determining one or more data inputs associated with the correlative parameter. However, Cobelli teaches that it is old and well-known in the art of blood glucose data monitoring and processing to: 
a non-transitory computer-readable medium, containing instructions for causing a computing environment to perform the invention (Cobelli [0221] teaches using a non-transitory computer-readable storage medium including code which when executed by at least one processor carry out the invention)
determining one or more data inputs associated with the correlative parameter; (Cobelli [0074] teaches using the received blood glucose concentration data (real-time inputs) to monitor if the value rises above a certain level [0078] teaches monitoring blood glucose values and whether they are above or below a threshold [0079] teaches determining what to display based on if the glucose values are in a healthy range, low, or high [0011] teaches monitoring active states and the glucose levels to determine if the user is trending toward a normal range of glucose values or a euglycemic status. The values are also monitored for transitions of states based on the current glucose data).
Therefore, it would have been obvious to one of ordinary skill in the art of blood glucose data processing, before the effective filing date of the claimed invention, to modify the decision support method of O’Hair-Petisce, as modified above, to incorporate a non-transitory computer-readable medium, containing instructions for causing a computing environment to perform the invention, and determining one or more data inputs associated with the correlative parameter as taught by Cobelli. Accurate and continuous analysis of the patient’s condition allows for diabetics to make educated insulin therapy decisions to improve their health. Additionally, the system allows for the system to alert the patient when there is a change in state, thereby removing the unnecessary alerts for a patient that is continuously in a state of hyperglycemia or hypoglycemia. See Cobelli [0003]-[0006], [0138].
Regarding claim 4, O’Hair-Petisce-Cobelli teaches the computer-readable medium of Claim 1, and Petisce further teaches wherein: the correlative parameter is a lifestyle factor. (Petisce [0046] In some illustrative embodiments, the systems and methods are used to manage a condition related to the state of wellness and fitness of a person such as, but not limited to, weight loss, obesity, heart rate, cardiac performance, dehydration rate, blood glucose, physical activity or caloric intake, or combinations thereof [0067] The user configuration data 60 can be, but is not limited to: [0068] Age [0069] Weight [0070] Carbohydrates ingested and Meal times {information about the user’s meals is understood to be a lifestyle factor}). The motivations to combine the above mentioned references was discussed in the rejection of claim 1, and incorporated herein.
Regarding claim 8, O’Hair-Petisce-Cobelli teaches the computer-readable medium of Claim 1, and Cobelli further teaches:
one or more of the plurality of system parameters are defined in a fuzzy or categorized manner (Cobelli [0010] transitioning from the acknowledged state comprises transitioning from the acknowledged state to the inactive state based on the sensor data meeting one or more inactive transition criteria, wherein the inactivation criteria are different from the one or more active transition criteria associated with a hypoglycemic condition or hyperglycemic condition. In an embodiment of the third aspect, transitioning from the acknowledged state comprises transitioning from the acknowledged state to the inactive state based on insulin data and/or meal information [0011] inactive state or active state responsive to the data associated with the host's hypoglycemic or hyperglycemic condition {Cobelli discusses the patient’s insulin sensitivity, this is understood to be analogous to adapting the application to have a plurality of system parameters based on the user’s desire to monitor their physiological condition and those parameters are categorized})
The modification of O’Hair-Cobelli does not appear to explicitly teach modifying using a fuzzy process. However, Petisce teaches it is old and well-known in the art of healthcare data tracking and condition monitoring wherein:
the modifying is performed using a fuzzy process (Petisce [0015] receiving physiological data corresponding to a user… the user information selected from the group consisting of physiological data thresholds, meal times, exercise times, age, weight, medication, amounts and times of medication administration, heart rate, body temperature, and food intake information; analyzing, via a processing device, the physiological data to determine at least one of a selected data point, and a pattern of the physiological data over at least one selected period of time, using a designated protocol for managing the physiological condition and at least one of the user information; and generating, via the processing device, a presentation of physiological condition information that comprises a video, the video presenting an explanation of the determined data point or pattern that includes at least one of values selected from among the stored physiological data and the stored user information that contributed to the determined data point or pattern [0033] discloses that the input data from the measured physiological data is input for analysis and is then used to populate open fields, which is construed as modifying the input format based on the inputs) {the input data populates the fields and is generated based on the information provided by the user such as meals, or fuzzy inputs, therefore modifying by using a fuzzy process to analyze the data}).
The motivations to combine the above mentioned references was discussed in the rejection of claim 1, and incorporated herein.
Regarding claim 11, O’Hair-Petisce-Cobelli teaches the computer-readable medium of Claim 1, and Cobelli further teaches:
the modifying is further based on data entered by a user or received from a cloud-based database. (Cobelli [0037] In some example implementations, the system 100 may include a cloud-based analyte processor 490 configured to analyze analyte data (and/or other patient related data) provided via network 406). 
The motivations to combine the above mentioned references was discussed in the rejection of claim 1, and incorporated herein.
Regarding claim 12, O’Hair-Petisce-Cobelli teaches the computer-readable medium of Claim 1, and Cobelli further teaches:
classify a user into one of a plurality of predefined profiles or stratifications based on one or more of the plurality of system parameters. (Cobelli [0079] For example, the text/background may show a first color, such as green, if the user's blood glucose is within a healthy range, and a second color, such as red, if the user's blood glucose is low or high [0090] In the scope of preventing the consequences of diabetes, it is desirable to prevent hypoglycemia and/or hyperglycemia episodes instead of simply generating alerts when such episodes occur. For example, an alert generated to indicate that without intervention a hypoglycemia episode will occur within 20 minutes would allow the host or patient to ingest and absorb sugar in time. {understood to teach classifying the user into a stratification of risk levels based on a system parameter}). 
The motivations to combine the above mentioned references was discussed in the rejection of claim 1 and incorporated herein.
Regarding claim 13, O’Hair-Petisce-Cobelli teaches the computer-readable medium of Claim 1, and Cobelli further teaches wherein two or more of the plurality of system parameters are related. (Cobelli [0010] transitioning from the acknowledged state comprises transitioning from the acknowledged state to the inactive state based on the sensor data meeting one or more inactive transition criteria, wherein the inactivation criteria are different from the one or more active transition criteria associated with a hypoglycemic condition or hyperglycemic condition. In an embodiment of the third aspect, transitioning from the acknowledged state comprises transitioning from the acknowledged state to the inactive state based on insulin data and/or meal information [0011] inactive state or active state responsive to the data associated with the host's hypoglycemic or hyperglycemic condition {Cobelli discusses the patient’s insulin sensitivity and the active hypoglycemic or inactive hypoglycemic states are understood to be related parameters since they are both discussing the patient’s insulin sensitivity}). The motivations to combine the above mentioned references was discussed in the rejection of claim 1 and incorporated herein.
Regarding claim 14, O’Hair-Petisce-Cobelli teaches the computer-readable medium of Claim 13, and Cobelli further teaches:
wherein one of the plurality of system parameters is analyte concentration variability (Cobelli [0010] transitioning from the acknowledged state comprises transitioning from the acknowledged state to the inactive state based on the sensor data meeting one or more inactive transition criteria, wherein the inactivation criteria are different from the one or more active transition criteria associated with a hypoglycemic condition or hyperglycemic condition. In an embodiment of the third aspect, transitioning from the acknowledged state comprises transitioning from the acknowledged state to the inactive state based on insulin data and/or meal information [0011] inactive state or active state responsive to the data associated with the host's hypoglycemic or hyperglycemic condition {understood to teach the glucose concentration levels varying to put the user in an active hypoglycemic state})
The modification of O’Hair-Cobelli does not appear to explicitly teach another system parameter is sensitivity of the analyte concentration to sleep, exercise, food, or medicament. However, Petisce teaches it is old and well-known in the art of healthcare data tracking and condition monitoring wherein:
another parameter is a sensitivity of the analyte concentration to sleep, exercise, food, or medicament. (Petisce [0004] This data is typically presented to the end user as a graphical display wherein the glucose values measured by the CGM are plotted as a function of time of day. Examples of such data are the graphical display of blood glucose measurements over a 14 hour period… measured at various times by a glucose sensor [0128] The user device 40 illustrated in FIG. 15 is advantageous because, when the patient goes for his morning run, he can just glance at his watch 40. The user device watch 40 links (e.g., wirelessly) to his CGM and will show him a predictive graph 1502 (e.g., in accordance with processing described in connection with block 908) that tells him not only what his blood glucose is now, but how long in his current activity state that his blood glucose will remain stable {understood to teach looking at the sensitivity of the blood glucose levels when the user exercises}).
The motivations to combine the above mentioned references was discussed in the rejection of claim 1, and incorporated herein.
Regarding claim 15, O’Hair-Petisce-Cobelli teaches the computer-readable medium of Claim 1, and Petisce further teaches wherein: the modifying the format includes: providing fields for the one or more data inputs; and populating the fields with appertaining data. (Petisce [0033] discloses that the input data from the measured physiological data is input for analysis and is then used to populate open fields, which is construed as modifying the input format based on the inputs). The motivations to combine the above mentioned references was discussed in the rejection of claim 1 and incorporated herein.
Regarding claim 20, O’Hair-Petisce-Cobelli teaches the computer-readable medium of Claim 1, and Petisce further teaches wherein: one of the plurality of system parameters is a pattern determined using historical analyte data (Petisce [0080] The rules engine 38 analyzes cached user data and device data readings to generate selected information output such as selected segments based on thresholds and/or certain data values over a period of time (e.g., the same daily time period over multiple days) to instruct a user as to highlights of historical data, or recurring patterns, or explanation of why highlighted data likely occurred). The motivations to combine the above mentioned references was discussed in the rejection of claim 1 and incorporated herein.
Regarding claim 24, the claim recites substantially similar limitations as those already addressed in the rejection of claim 1, and, as such, is rejected for similar reasons. 
Regarding claim 28, the claim recites substantially similar limitations as those already addressed in the rejection of claim 1, and, as such, is rejected for similar reasons. Additionally, Cobelli teaches a memory comprising executable instructions; and a processor in data communication with the memory and configured to execute the instruction to cause the computer system to operate (Cobelli [0221] teaches using a non-transitory computer-readable storage medium including code which when executed by at least one processor carry out the invention).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA R COVINGTON whose telephone number is (303)297-4604. The examiner can normally be reached Monday - Friday, 10 - 5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMANDA R. COVINGTON/Examiner, Art Unit 3686                                                                                                                                                                                                        
/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686